DETAILED ACTION
	Claims 1-3 and 5-20 are presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings were received on 11/13/20.  These drawings are acceptable.

Claim Objections
The numbering of claims is not in accordance with 37 CFR 1.126 which requires the original numbering of the claims to be preserved throughout the prosecution.  When claims are canceled, the remaining claims must not be renumbered.  When new claims are presented, they must be numbered consecutively beginning with the number next following the highest numbered claims previously presented (whether entered or not).
The claims were presented without a claim 4 therefore these claims will be renumbered at a later date and claim 4 will be listed as cancelled.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 12-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
It would appear the Applicants are claiming a standard for boundary scan by using the acronym JTAG in claims 12 and 14. However, JTAG is not a standard at all, but stands for Joint Test Action Group which is the group that came up with the idea for standardizing the interface not the specifications that define the interface. This renders these claims indefinite because when a standard is claimed the Applicants must use a designation such as "IEEE XXX" which refers to an approved IEEE Standards project or "IEEE Std XXX-19XX" refers to an approved standard. Standards can be found in the IEEE website.
Dependent claims 13 and 15-20 depend either directly or indirectly on the claims rejected above and as such inherit the 35 U.S.C. 112 issues of claim 12 and are therefore rejected for the same reasoning. As such these claims may not be further considered with respect to the prior arts.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
1-3, 5- is/are rejected under 35 U.S.C. 103 as being unpatentable over Bhunia et al. US 2016/0047855 in view of Waltermann et al. US 2018/0060560.
As per claim 1, Bhunia et al. substantially teach the claimed method comprising: providing a printed circuit board having one or more integrated circuits (Paragraph 0003]) and a boundary scan architecture built in the printed circuit board for testing the integrated circuits or the printed circuit board (Paragraph [0008]), the boundary scan architecture including a plurality of boundary scan cells connected to I/O pins of the integrated circuits (Paragraph [0081]); applying an input test pattern into the one or more integrated circuits that is shifted serially through the plurality of boundary scan cells (Paragraph [0086]); measuring at least one side-channel parameter in the boundary scan architecture as the input test pattern traverses the plurality of boundary scan cells (Paragraph [0087] delay); and creating a unique signature for the one or more integrated circuits or the printed circuit board from the measured side-channel parameter in the boundary scan architecture by converting analog values for the at least one side-channel parameter into a digital bitstream (Figure 13 step 396, Paragraph [0083]).
	Not explicitly disclosed by Bhunia et al. is ‘by converting analog values for the at least one side-channel parameter into a digital bitstream’. However, in an analogous art, Waltermann et al. teach “an analog-to-digital converter (ADC) may be used, where the ADC may receive and convert an analog input (e.g., from the sense resistor, and/or other analog data sources) to a digital signal that a computer processor can read.” Therefore it would have been obvious to use this type of conversion given discussion of 

	As per claim 2, Bjunia et al. teach comparing the created unique signature with a stored signature for the one or more integrated circuits or the printed circuit board (Figure 13 Paragraphs [0083-0084]); and successfully authenticating the one or more integrated circuits or the printed circuit board when the created unique signature matches the stored signature for the one or more integrated circuits and the printed circuit board (Paragraph [0099]).
	
	As per claim 3, Bjunia et al. teach successfully detecting a hardware tampering attack when the created unique signature does not match with the stored signature (Paragraph [0051]).

As per claim 5, Bjunia et al. teach the at least one side-channel parameter comprises a path delay variation for a boundary scan cell path (Paragraph [0033]).

As per claim 6, Waltermann et al. teach activating an individual integrated circuit, wherein the at least one side-channel parameter comprises current variations for an output port of the individual integrated circuit, wherein the created unique signature is associated with the individual integrated circuit (Paragraphs [0045-0047]). 



As per claim 8, Bjunia et al. teach the at least one side-channel parameter comprises path delay and current variations (Paragraph [0037] current, timing).

As per claims 9-11, Bjunia et al. teach the plurality of boundary scan cells are a subset of all of the boundary scan cells embedded on the printed circuit board or the subset of the boundary scan cells from all of the boundary scan cells. (Paragraphs 40-42 describe selecting any or all of the scan paths on the PCB) 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Gassend et al. “Delay-based circuit authentication and applications.” Teach the identification of individual integrated circuits (ICs), based on a prior delay characterization of the IC, and a circuit architecture for which authentication is delay based, rather than based on a digital secret key. 
Achkir et al. US 2019/0311108 teaches authenticating a product by identifying an internal component identified based on an intrinsic attribute of the internal component, received at a time subsequent to independently storing the intrinsic attribute in a database. A match is determined between the intrinsic attribute and the stored intrinsic attribute. When the match is verified, the product is confirmed to be authentic.
Trimberger US 9584329  teaches using a physically unclonable function (PUF) and a selector map is used to indicate stable and unstable bits in a PUF value. The stable bits of the PUF value generated by the PUF circuit may be selected for use by a verification application, and the unstable bits ignored.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, April Blair can be reached on 571-270-1014. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CYNTHIA H. BRITT
Primary Examiner
Art Unit 2111



/CYNTHIA BRITT/Primary Examiner, Art Unit 2111